Citation Nr: 0321826	
Decision Date: 08/29/03    Archive Date: 09/04/03

DOCKET NO.  00-21 698	)	DATE
	)
	)

On appeal from the
Department of Veterans (VA) Affairs Regional Office (RO)
in Boston, Massachusetts


THE ISSUE

Entitlement to an initial rating in excess of 30 percent 
rating for an adjustment disorder with mixed anxiety and a 
depressed mood.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel




INTRODUCTION

The veteran had active service from August 1951 to August 
1953.

This appeal arises from an October 1999 rating action that 
granted service connection for an adjustment disorder with 
anxiety as secondary to the veteran's service-connected 
pulmonary tuberculosis, and assigned a 30 percent rating from 
May 1995, the date of the veteran's claim for service 
connection.  A Notice of Disagreement (NOD) with the initial 
30 percent rating was received in September 2000; inasmuch as 
this claim involves disagreement with the initial rating 
assigned, the Board of Veterans' Appeals (Board) has 
characterized the issue in accordance with Fenderson v. West, 
12 Vet. App. 119, 126 (1999).  A Statement of the Case (SOC) 
was issued subsequently in September 2000, and a Substantive 
Appeal was received in October 2000.

A rating action dated in August 2000 denied a total 
disability rating based on individual unemployability due to 
service-connected disabilities.  The veteran's NOD was 
received in November 2000, and a SOC was issued in October 
2001.  However, as the veteran did not perfect his appeal by 
filing a Substantive Appeal, this issue is not before the 
Board.  

In September 2002, the Board determined that further 
evidentiary development was warranted in this case, and 
undertook such development pursuant to the provisions of 
38 C.F.R. § 19.9 (2002).  In December 2002 and May 2003, the 
Board notified the veteran and his representative of the 
additional development.


FINDING OF FACT

Since the May 1995 effective date of the grant of service 
connection, competent medical opinion establishes that the 
veteran's service-connected adjustment disorder with mixed 
anxiety and a depressed mood, has been totally incapacitating 
and productive of demonstrable inability to obtain or retain 
employment.


CONCLUSION OF LAW

The criteria for an initial 100 percent rating for an 
adjustment disorder with mixed anxiety and a depressed mood, 
have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. § 4.132, Diagnostic Code 9405 (as in effect 
prior to November 7, 1996).   


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes that, during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
and 5107 (West 2002).  This liberalizing law is applicable to 
this appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991).  To implement the provisions of the law, VA 
promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2002)).  The VCAA and its implementing 
regulations essentially eliminate the concept of the well-
grounded claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102.  
They also include, upon the submission of a substantially 
complete application for benefits, an enhanced duty on the 
part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim, as well as the duty 
to notify the claimant what evidence will be obtained by 
whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In 
addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

For the reasons explained in more detail below, and in view 
of the Board's favorable disposition of the claim for an 
initial rating in excess of 30 percent for an adjustment 
disorder with mixed anxiety and a depressed mood, the Board 
finds that the passage of the VCAA and its implementing 
regulations do not prevent the Board from rendering a 
decision in this case, and that all notification and 
development action needed to fairly adjudicate the claim on 
appeal has been accomplished.

II.  Analysis

Historically, by rating action of October 1999, the RO 
granted service connection and assigned an initial 30 percent 
rating under Diagnostic Code 9440 for an adjustment disorder 
with mixed anxiety and a depressed mood from May 1995, the 
date of the veteran's claim.    

Under the applicable criteria, disability evaluations are 
determined by comparing a veteran's present symptomatology 
with criteria set forth in VA's Schedule for Rating 
Disabilities, which is based on average impairment of earning 
capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2002).  The 
veteran's entire history is reviewed when making disability 
evaluations.  See generally 38 C.F.R. § 4.1 (2002); Schafrath 
v. Derwinski, 1 Vet. App. 589 (1995).  However, the Fenderson 
decision noted an important distinction with respect to an 
appeal involving a veteran's disagreement with an initial 
rating assigned at the time a disability is service-
connected.  Where entitlement to compensation already has 
been established and an increase in the disability rating is 
at issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, where the question for consideration is the 
propriety of the initial evaluation assigned, evaluation of 
the medical evidence since the grant of service connection 
and consideration of the appropriateness of a "staged 
rating" are required.  See Fenderson, 12 Vet. App. at 126.  

In this case, the veteran has continuously prosecuted his May 
1995 claim for service connection for a psychiatric disorder 
through a disagreement with the initial rating assigned at 
the time it was service connected.  The diagnostic codes and 
provisions relating to psychiatric disorders were revised 
effective November 7, 1996.  38 C.F.R. §§ 4.13, 4.16, 4.125, 
4.126, 4.127, 4.128, 4.129, 4.130, 4.131, 4.132 (1996); 
61 Fed. Reg. 52695-52702 (Oct. 8, 1996).  Hence, the veteran 
is entitled to evaluation of that disorder under either 
criteria for evaluating mental disorders that were in effect 
prior to November 7, 1996 (under 38 C.F.R. § 4.132 (1995)), 
or those in effect since November 7, 1996 (under 38 C.F.R. 
§ 4.130 (2002)), whichever is more favorable to him.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-313 (1991).  As 
explained in more detail below, the Board finds that 
consideration of the rating criteria under the revised rating 
schedule is not necessary, inasmuch as a full grant of the 
benefit sought on appeal is possible pursuant to the former 
applicable criteria.  

In this case, the veteran's adjustment disorder with mixed 
anxiety and a depressed mood is currently rated under 
38 C.F.R. § 4.130, Diagnostic Code 9440 (2002).  Under the 
version of that diagnostic code in effect prior to November 
7, 1996, a 30 percent rating is warranted where there is 
definite impairment in the ability to establish or maintain 
effective and wholesome relationships with people, and when 
psychoneurotic symptoms result in such reduction in 
initiative, flexibility, efficiency, and reliability levels 
as to produce definite industrial impairment.  38 C.F.R. 
§ 4.132, Diagnostic Code 9405 (1995).

A 50 percent rating is warranted where the ability to 
establish or maintain effective or favorable relationships 
with people is considerably impaired, and by reason of 
psychoneurotic symptoms the reliability, flexibility, and 
efficiency levels are so reduced as to result in considerable 
industrial impairment.  A 70 percent rating is warranted 
where the ability to establish and maintain effective or 
favorable relationships with people is severely impaired, and 
the psychoneurotic symptoms are of such severity and 
persistence that there is severe impairment in the ability to 
obtain or retain employment.  

Under the rating criteria in effect prior to November 7, 
1996, a 100 percent rating requires that attitudes of all 
contacts except the most intimate be so adversely affected as 
to result in virtual isolation in the community, and that 
there be totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes (such as fantasy, confusion, 
panic, and explosions of aggressive energy) associated with 
almost all daily activities, resulting in profound retreat 
from mature behavior.  The individual must be demonstrably 
unable to obtain or retain employment.  38 C.F.R. § 4.132, 
Diagnostic Code 9405 (as in effect prior to November 7, 
1996).

In Johnson v. Brown, 7 Vet. App. 95 (1994), the United States 
Court of Appeals for Veterans Claims (Court) held that a 100 
percent rating for a psychoneurotic disorder was assignable 
if the disability met any one of the 3 independent criteria 
required for a 100 percent rating under 38 C.F.R. § 4.132 (as 
in effect prior to November 7, 1996).

After reviewing the entire evidence of record and considering 
such evidence in light of the regulatory criteria noted 
above, the Board finds that the veteran's psychiatric 
symptoms and the clinical findings support the grant of an 
initial 100 percent schedular rating for his service-
connected adjustment disorder with mixed anxiety and a 
depressed mood, from the May 1995 effective date of the grant 
of service connection.  

In this regard, the Board has considered the voluminous 
evidence of record including medical records underlying 
Social Security Administration (SSA) disability 
determinations and VA outpatient and hospital records and 
examination reports from 1980 to 2003.  Of record is a 
February 1980 SSA disability determination finding the 
veteran entitled to a period of disability and disability 
insurance benefits from May 1979 due to disabilities 
including psychiatric impairment, and with consideration of a 
clinical psychologist's opinion that the veteran's various 
phobias and anxieties impaired his ability to function to a 
very significant degree.  In November 1982, the SSA found the 
veteran entitled to continued disability benefits based on a 
psychiatrist's October 1981 opinion that the veteran would 
most likely not be able to meet the requirements or ordinary 
work pressures, attendance, and productivity due to a 
hysterical neurosis with some anxiety and depression; and a 
VA physician's March 1982 opinion that the veteran's 
psychiatric disorder had rendered him unable to work since 
May 1979 and continued to render him unable to work.  

On VA psychiatric examination in February 1999, it was noted 
that the veteran had not worked since 1979.  After 
examination, the diagnoses were chronic adjustment disorder 
with mixed anxiety and a depressed mood, obsessive compulsive 
disorder, and conversion disorder with mixed presentation, 
and the examiner opined that the veteran was unable to work.  
Following VA psychiatric examination in March 2001 in which 
an adjustment disorder with mixed anxiety and a depressed 
mood was diagnosed, the examiner opined that the veteran was 
clearly not capable of working at all, in that his compulsive 
habits, anxiety, and depression would interfere with any 
productivity.  Following a review of the veteran's medical 
records and VA psychiatric examination in May 2003 in which 
an obsessive compulsive disorder with poor insight, an 
adjustment disorder with mixed anxiety and a depressed mood 
(by history), and a conversion disorder with mixed 
presentation (by history) were diagnosed, the examiner opined 
that the veteran's degree of social impairment was severe, 
and that the degree of industrial impairment was totally 
incapacitating as a result of the service-connected 
psychiatric symptoms.  The examiner commented that the impact 
of his service-connected psychiatric disorder alone on his 
ability to obtain and retain substantially gainful employment 
appeared to have been incapacitating; that, by the late 
1970's, his obsessive compulsive disorder alone was 
sufficient to render him demonstrably unable to obtain or 
retain employment; and that he currently did not appear to be 
competent to manage his own benefit payments in his own best 
interest.  

On that record, and assigning particular probative value to 
the 1999, 2001, and 2003 VA psychiatrists' opinions, the 
Board concludes that the veteran's psychiatric symptoms and 
the clinical findings support the grant of a 100 percent 
schedular rating for an adjustment disorder with mixed 
anxiety and a depressed mood effective from the May 1995 date 
of the initial grant of service connection.  Competent and 
persuasive medical evidence establishes that his service-
connected psychiatric disorder has rendered him demonstrably 
unable to obtain or retain employment, thus meeting one of 
the three independent criteria for a 100 percent rating under 
Diagnostic Code 9405 (as in effect prior to November 7, 1996) 
and the Court's holding in Johnson.  The Board finds that 
application of those rating criteria permits this grant of 
the maximum schedular rating of 100 percent for an adjustment 
disorder with mixed anxiety and a depressed mood from the May 
1995 effective date of the grant of service connection.


ORDER

An initial 100 percent schedular rating for an adjustment 
disorder with mixed anxiety and a depressed mood is granted, 
subject to the law and regulations governing the payment of 
monetary benefits.



	                        
____________________________________________
	JOY A. MCDONALD
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

